UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-1301


KENNETH G. SMITH,

               Plaintiff - Appellant,

          v.

PATRICK R. DONAHOE, Postmaster General, United States Postal
Service; DR. FRANCIS COLLINS, Director, National Institute
of Health; ARNE DUNCAN, Secretary of Education, U.S.
Department of Education,

               Defendants - Appellees.



                             No. 13-1494


KENNETH G. SMITH,

               Plaintiff - Appellant,

          v.

PATRICK R. DONAHOE, Postmaster General, United States Postal
Service; DR. FRANCIS COLLINS, Director, National Institute
of Health; ARNE DUNCAN, Secretary of Education, U.S.
Department of Education,

               Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:12-cv-00790-JCC-TRJ)
Submitted:   September 30, 2013        Decided:     October 11, 2013


Before KEENAN, WYNN, and THACKER, Circuit Judges.


No. 13-1301 affirmed; No. 13-1494 dismissed by unpublished per
curiam opinion.


Kenneth G. Smith, Appellant Pro Se.    Edward Reynolds Wilson,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

           In     Case   No.       13-1301,      Kenneth    G.       Smith    appeals    the

district court’s order granting Defendants’ motion to dismiss

for failure to state a claim and for lack of subject matter

jurisdiction and for summary judgment.                          See Fed. R. Civ. P.

12(b)(1), (6) & 56(a).              We have carefully reviewed the record

and Smith’s informal briefs and find no legal or factual basis

to reverse the district court’s order.                    Accordingly, we affirm.

           In     Case       No.    13-1494,       Smith    appeals          the   district

court’s orders denying his motion to alter or amend the judgment

and denying as moot his motion to strike.                        See Fed. R. Civ. P.

59(e).   We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

           When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                              “[T]he

timely   filing    of    a    notice    of       appeal    in    a    civil    case    is   a

jurisdictional requirement.”             Bowles v. Russell, 551 U.S. 205,

214 (2007).

           The district court’s orders were entered on the docket

on January 23, 2013, and January 31, 2013, respectively.                                 The

                                             3
notice of appeal was filed on April 10, 2013.                           Because Smith

failed    to    file   a   timely    notice      of     appeal   or    to   obtain    an

extension      or   reopening   of   the       appeal    period,      we   dismiss    the

appeal.        Smith’s     motions   for   settlement       and    to      strike    this

court’s prior order are denied.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                             No. 13-1301 AFFIRMED
                                                            No. 13-1494 DISMISSED




                                           4